                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

LEESA ARLETTE JENSEN,              )
                                   )
                    Plaintiff,     )
                                   )                             JUDGMENT IN A
v.                                 )                             CIVIL CASE
                                   )                             CASE NO. 5:20-CV-608-D
HORNE BROTHERS CONSTRUCTION INC., )
CHARLES E. HORNE, CARLOS J. HORNE, )
and THOMAS KOSTO,                  )
                                   )
                    Defendants.    )


Decision by Court. This action came before this Court for ruling as follows.


IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff has failed to serve the
summons and complaint within 90 days of the filing of the complaint and has failed to effect
service of process. Pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, plaintiff's case
is dismissed without prejudice.



This Judgment Filed and Entered on April 22, 2021, and Copies To:
Leesa Arlette Jensen                                             (via CM/ECF electronic notification)



DATE:                                                   PETER A. MOORE, JR., CLERK
April 22, 2021                                          (By) /s/ Nicole Sellers
                                                                 Deputy Clerk




            Case 5:20-cv-00608-D Document 11 Filed 04/22/21 Page 1 of 1
